 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRYAN MAZZA,                                      No. 2:14-cv-0874 TLN AC P
12                         Plaintiff,
13           v.                                         ORDER
14    L. AUSTIN, et al.,
15                         Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights

18   action alleging deliberate indifference to his serious medical needs by defendants Austin,

19   Kuersten, Lipson, McCue and Tan. The court has considered defendants’ pending requests to

20   extend the remaining deadlines in this case, see ECF Nos. 137 & 138, and plaintiff’s opposition

21   thereto, ECF No. 139. For good cause shown, IT IS HEREBY ORDERED that:

22          1. Defendants’ motion to extend dates, ECF No. 137, is GRANTED.

23          2. Defendants shall conduct plaintiff’s deposition and file any necessary motions to

24   compel by February 28, 2019.

25          3. The dispositive motion deadline is extended to June 14, 2019.

26          4. In response to plaintiff’s request for mediation, defendants (who are represented by

27   ////

28   ////
                                                       1
 1   separate counsel) shall file and serve a joint statement by April 5, 2019 that states whether
 2   defendants also seek participation in a settlement conference.
 3          IT IS SO ORDERED.
 4   DATED: November 15, 2018
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
